          Case 4:20-cr-00327-LPR Document 34 Filed 05/04/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA

v.                                                               Case No. 4:20-cr-00327-1-LPR

ALEXUS HARRIS

                                  ORDER OF DETENTION

       Defendant appeared with counsel on this date for a hearing pursuant to the Bail Reform

Act. Based upon the nature and circumstances of the offenses charged, Defendant’s substantial

criminal history, and the unsuitability of the proposed release plan, I find Defendant has not

overcome the rebuttable presumption that no condition or combination of conditions will

reasonably assure the safety of any other person and the community pursuant to 18 U.S.C. §

3142(e). Therefore, the Motion for Release from Custody (Doc. No. 30) is DENIED and the

Defendant is remanded to the custody of the United States Marshal.

       While detained, the Defendant must be afforded a reasonable opportunity to consult

privately with defense counsel.1 Further, on order of the United States Court or on request of an

attorney for the Government, the person in charge of the corrections facility must deliver the

Defendant to the United States Marshal for a court appearance.

       SO ORDERED this 4th day of May 2021.



                                                    ____________________________________
                                                    JOE J. VOLPE
                                                    UNITED STATES MAGISTRATE JUDGE


1
  The intent of this provision is to ensure defense counsel experiences no unnecessary obstruction
communicating with the Defendant in person, by telephone, or (if possible) by video-
teleconference.
